IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-20,644-04




IN RE PAUL ALLAN LARSON, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 449008-C, 449008-D, 465007-C, AND 465007-D
IN THE 263RD DISTRICT COURT FROM HARRIS COUNTY




            Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed several applications for writs of habeas
corpus in the 263rd District Court of Harris County, that more than 35 days have elapsed, and that
the applications have not yet been forwarded to this Court.
            In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris
County, is ordered to file a response, which may be made by submitting the records on such habeas
corpus applications, submitting a copy of a timely filed order which designates issues to be
investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
Relator has not filed an application for a writ of habeas corpus in Harris County. Should the response
include an order designating issues, proof of the date the district attorney’s office was served with
the habeas application shall also be submitted with the response. This application for leave to file
a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate
response. Such response shall be submitted within 30 days of the date of this order.


Filed: April 2, 2014
Do not publish